 

Exhibit 10(m)

Non-Disclosure and Non-Competition Agreement

 

THIS AGREEMENT is entered into between Myers Industries, Inc. (the “Company”)
and the undersigned Employee.  In consideration of Employee’s employment with
the Company, Employee covenants and agrees as follows:

 

I.Non-Disclosure - Employee covenants and agrees so long as this Agreement is in
effect, and after the termination of this Agreement, that:

 

A.Without the prior written consent of Company, Employee shall not at any time,
directly or indirectly, use for Employee's own benefit or purposes or for the
benefit or purposes of any other person, firm, partnership, association,
corporation or business organization, or disclose to any person, firm,
partnership, association, corporation or business organization, any trade
secrets, information, data, know-how or knowledge (including, but not limited
to, trade secrets, information, data, know-how or knowledge relating to
customers, clients, products, technical services, business methods and
techniques, print outs, reports, market development programs, revenues, costs,
pricing structures, management practices, manuals, contracts, documents,
designs, computer programs, computer operating systems, computer applications,
software designs, inventions, processes, plans or employees) belonging to, or
relating to the affairs of the Company except where required in good faith to
transact the business of the Company.

 

B.Employee shall return to the Company, at its request, and in any event within
three (3) days after termination of Employee's services, in good condition,
reasonable wear and tear excepted, an documentation and records which are the
property of Company and any and all copies thereof, including, but not limited
to, all manuals, promotional and instructional materials, and similar aids and
equipment, all correspondence, customer lists, files, plans, contracts, cost and
pricing structures, accounting records, memoranda and reports as well as all of
Company's equipment and other property in Employee's hands or under Employee’s
control at the time of the termination of Employee’s employment.

 

C.Employee shall keep in strict confidence all trade information, product data,
technical services, management practices, business and pricing methods and
techniques, customer and prospect lists, trade secrets and other confidential
information concerning Company’s business and its methods of doing business.

 

II.Non-Competition

Employee acknowledges that Employee will be dealing with confidential
information, trade secrets and business methods which are the Company’s
property. Employee further acknowledges that the training, materials, customer
lists and other confidential information and trade secrets, all provided to
Employee by Company, are of value to the Company and that it is reasonable and
necessary for the protection of Company that the Employee not compete with
Company within the area and for the duration hereinafter set forth.

 

 

Non-Disclosure and Non-Competition Agreement – 1 year

6/1/03 1

 

--------------------------------------------------------------------------------

 

A.Accordingly, Employee covenants and agrees that Employee shall not, for the
term hereof and for a period of one (1) year following the termination of
Employee’s employment with Company (the “Restricted Period”), for any reason
directly or indirectly (which means acting alone, as a sole proprietor, as a
partner, employee or agent of a partnership; as an officer, director, employee
or shareholder or agent of any other corporation; or as a trustee, fiduciary,
consultant, independent contractor, agent or other representative) engage in any
or all of the following activities within the Restricted Area (as defined
below):

 

 

1.

Become employed or affiliated in any capacity with, perform services of any type
on behalf of, or enter into or engage in any business or other pursuit that
competes with and/or is similar to the Company's business in any way; or

 

2.

Promote the business of any person, firm, association, or corporation engaged in
a business which competes with and/or is similar in any way with the business of
the Company; or

 

3.

Solicit, divert or take away or attempt to solicit, divert, or take away, any of
the Company’s customers, clients, accounts, sales and/or service
representatives, independent contractors or subcontractors, agents, suppliers or
patronage; or

 

4.

Attempt to seek or cause any of Company’s customers, clients, accounts, sales
and/or service representatives, independent contractors or suppliers to refrain
from patronizing Company; or

 

5.

Knowingly employ or engage, or attempt to employ or engage, in any capacity, any
person employed by the Company, or any sales and/or service representative, or
any independent contractor or agent of the Company, who was an employee,
representative, contractor, or agent of the Company during the period of one (1)
year prior to Employee’s termination.

 

B.For purposes of this Agreement, the “Restricted Area” shall be defined in
relation to the geographic scope of activities carried on by Employee on the
Company’s behalf during the term of Employee’s employment.  For example, if
Employee’s duties are those of upper management and he or she directs, controls,
or influences activities on behalf of the Company which are nationwide in scope,
the Restricted Area shall be the United States of America and the territories
thereof. If, however, Employee is in middle management and his or her activities
relate to a specific geographic area such as a state of the United States or
other region of the country, then the Restricted Area shall be that state or
region. For inside or outside sales employees, the Restricted Area shall be
every state which includes any part of the sales territory or region for which
that salesperson has been responsible or partially responsible while in the
Company's employ. These examples are by no means all inclusive. They are set
forth as the most common examples of the Restricted Area intended to be covered
by this Agreement.

 

C.Employee agrees that each of the above covenants are separate and distinct
covenants, independent of each other, and that the illegality or invalidity of
any one or more of them or any part of one or more of them shall not render the
others illegal or invalid, and that if the invalidity or unenforceability is due
to the unreasonableness of the time or geographic area covered by said
covenants, said covenants shall nevertheless be enforced to the maximum extent
permitted by law and effective for such period of time and for such area as may
be determined to be reasonable by a court of competent jurisdiction.

 




 

Non-Disclosure and Non-Competition Agreement – 1 year

6/1/03 2

 

--------------------------------------------------------------------------------

 

III.Miscellaneous

A.The existence of any claim or cause of action of the Employee against Company,
shall not constitute a defense to the enforcement by Company of the above
covenants or obligations. Employee agrees that if Employee breaches any of the
covenants or obligations set forth above, the Restricted Period shall be
suspended until such time as said violation shall cease. Employee further agrees
that if Employee breaches any of Employee’s covenants or obligations set forth
above, the Company shall have the right, in addition to other rights provided
herein or any other rights that it may have in law or equity, to seek and obtain
from any Court of competent jurisdiction relief by way of injunction. Employee
acknowledges and agrees that should Employee breach any of Employee’s covenants
and obligations above, the Company would suffer irreparable damages and the
Company would have no adequate remedy at law.

 

B.If any portion of this Agreement shall be determined to be invalid or
unenforceable, then such determination shall not affect any other portion of
this Agreement and such other portions shall remain in full force and effect.

 

C.Employee covenants and acknowledges that Employee executed this Agreement
prior to the commencement of employment with Company and that this Agreement is
supported by good, valuable and sufficient consideration.

 

D.This Agreement may not be modified or amended except by a written instrument
signed by both Company and Employee. This Agreement shall inure to the benefit
of the successors and assigns of the Company and shall be binding upon
Employee’s heirs, executors, administrators and successors.

 

E.This Agreement and any dispute arising from or in relation to it shall be
governed by and construed in accordance with the laws of the State of Ohio.
Venue of any action or dispute of any kind arising from or relating to
Employee's employment with Company is limited exclusively to the Courts of the
State of Ohio. Employee acknowledges and agrees that this Agreement may be
assigned by the Company without Employee’s consent.

 

Employee:

 

For Myers Industries, Inc.

 

 

 

Print Name:  Kevin L. Brackman

 

Signature:  /s/ Melissa Morrison

 

 

 

Signature:  /s/ Kevin L. Brackman

 

Title:  Director, HR

 

 

 

Date:  1/22/2015

 

Date:  1/22/2015

 

 

Non-Disclosure and Non-Competition Agreement – 1 year

6/1/03 3

 